Case 5:16-cv-03260-BLF Document 394-4 Filed 12/19/18 Page 1 of 7




                 EXHIBIT 5
                                         Case
                                          Case5:16-cv-03260-BLF
                                               4:16-cv-06824-JSWDocument
                                                                 Document394-4
                                                                           49 Filed
                                                                               Filed11/07/18
                                                                                     12/19/18 Page
                                                                                               Page12ofof67




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MASTEROBJECTS, INC.,                                Case No. 16-cv-06824-JSW

                                   8                    Plaintiff,
                                                                                             ORDER LIFTING STAY
                                   9             v.
                                                                                             Re: Dkt. No. 42
                                  10     EBAY, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Now pending before the Court is plaintiff MasterObjects, Inc.’s (“MasterObjects”) motion

                                  14   to lift the stay currently in place. The Court has considered the parties’ papers, relevant legal

                                  15   authority, and the record in this case, and the Court finds the motion suitable for disposition

                                  16   without oral argument. See N.D. Cal. Civ. L.R. 7-1(b). For the reasons set forth below, the Court

                                  17   HEREBY GRANTS MasterObjects’s motion.

                                  18                                            BACKGROUND

                                  19          MasterObjects filed this complaint on November 28, 2016, alleging defendant eBay, Inc.

                                  20   (“eBay”) infringed U.S. Patent No. 8,539,024 (“’024 Patent”). (Dkt. No. 1.) On motion from

                                  21   eBay, this Court issued an Order on May 17, 2015 staying this case pending inter partes review

                                  22   (“IPR”) of twenty claims of the ’024 Patent. (Dkt. No. 36.) On July 25, 2018, the U.S. Patent and

                                  23   Trademark Office Trial and Appeal Board (“PTAB”) issued its final written decision (“FWD”) in

                                  24   the IPR. (Dkt. No. 42-2.) The PTAB concluded that eBay had failed to demonstrate that any of

                                  25   the twenty claims before it were invalid due to obviousness or lack of novelty. (Id. at p. 36.)

                                  26   eBay appealed the PTAB’s decision to the Federal Circuit on August 10, 2018. (Dkt. 45-1 at ¶ 7.)

                                  27   MasterObjects asks this Court to lift the stay currently in place, while eBay argues the Court

                                  28   should extend the stay until the Federal Circuit issues its opinion.
                                           Case
                                            Case5:16-cv-03260-BLF
                                                 4:16-cv-06824-JSWDocument
                                                                   Document394-4
                                                                             49 Filed
                                                                                 Filed11/07/18
                                                                                       12/19/18 Page
                                                                                                 Page23ofof67




                                   1                                                  ANALYSIS

                                   2   A.        Applicable Legal Standards.

                                   3             An IPR is a procedure by which the PTAB reexamines a patent. Once an IPR petition is

                                   4   filed, the U.S. Patent and Trademark Office (“PTO”) must decide within three months whether to

                                   5   grant a petition for IPR. 35 U.S.C. § 314(b). If the PTO grants a petition for IPR, the PTAB must

                                   6   complete the IPR within one year. 35 U.S.C. §§ 6(a)-(c), 316(a)(11).

                                   7             This Court has the “inherent power” to manage its own docket. Ethicon, Inc. v. Quigg, 849

                                   8   F.2d 1422, 1426-27 (Fed. Cir. 1988). The determination of whether to grant a stay pending the

                                   9   outcome of an IPR is soundly within the Court’s discretion. Id. The standard for determining

                                  10   whether an existing stay should remain in place is the same as the standard for determining

                                  11   whether a Court should impose a stay in the first place. Smart Modular Techns., Inc. v. Netlist,

                                  12   Inc., No. 12-cv-2319-TLN-EFB, 2016 WL 5159524, at *2 (E.D. Cal. Sept. 21, 2016).
Northern District of California
 United States District Court




                                  13             When ruling on a stay, courts consider: (i) the stage of the litigation, including the status of

                                  14   discovery and whether the matter has been set for trial; (ii) whether a stay will simplify the issues

                                  15   in question; and (iii) whether a stay will unduly prejudice or tactically disadvantage the party

                                  16   opposing the stay. In re Cygnus Telecom. Tech., LLC Patent Litig., 385 F. Supp. 2d 1022, 1023

                                  17   (N.D. Cal. 2005) (citations omitted). A court may also examine the “totality of the circumstances”

                                  18   to determine whether a stay is appropriate. Netlist, Inc. v. Smart Storage Sys, Inc., No. 13-cv-

                                  19   5889-YGR, 2014 WL 4145412, at *1 (N.D. Cal. Aug. 21, 2014) (citation omitted).

                                  20             On balance, the Court finds these factors weigh in favor of lifting the stay.

                                  21   B.        The Applicable Factors Weigh in Favor of Lifting the Stay.

                                  22             1.     Early Stage of Litigation.

                                  23             The Court does not agree with MasterObjects that this case is “trial-ready.” MasterObjects

                                  24   avers that the parties have completed significant discovery, summary judgment motion practice,

                                  25   and claim construction concerning a parent patent1. Those steps may very well have bearing on

                                  26   issues in play here. Even so, the work completed with respect to the parent patent does not

                                  27

                                  28   1
                                           The ’024 Patent is a continuation of U.S. Patent No. 8,112,529.
                                                                                          2
                                         Case
                                          Case5:16-cv-03260-BLF
                                               4:16-cv-06824-JSWDocument
                                                                 Document394-4
                                                                           49 Filed
                                                                               Filed11/07/18
                                                                                     12/19/18 Page
                                                                                               Page34ofof67




                                   1   obviate the need for discovery, claim construction, or other proceedings regarding the ’024 Patent.

                                   2   The Court opined as much in its Order imposing the stay, and there is nothing before the Court to

                                   3   upset this determination.

                                   4          In its Order granting eBay’s motion for a stay, this Court observed that the case was “at a

                                   5   relatively early stage,” noting there had been no case management conference, no discovery, and

                                   6   no claim construction. (Dkt. No. 36 at p. 5.) Of course, the state of the litigation is unchanged.

                                   7   Yet, the existence of a stay, on its own, does not justify its perpetuation: this case would remain

                                   8   frozen in its nascent stage if the Court continued the stay. See Milwaukee Elec. Tool Corp. v.

                                   9   Hilti, Inc., No. 14-cv-1288-JPS, 2016 WL 7495808, at *2 (E.D. Wis. Dec. 30, 2016) (“Yet until

                                  10   the stay in this case is lifted, there will always be a great deal of discovery remaining.”) Lifting

                                  11   the stay allows the case to advance, and the Court is perfectly capable of making adjustments to

                                  12   the scope of the case, as needed, to accommodate any decision the Federal Circuit renders. See
Northern District of California
 United States District Court




                                  13   Smart Modular, 2016 WL 5159524, at *3 (“…should a decision be rendered by [the reviewing

                                  14   body] that affects this case, appropriate adjustments could then be made.”).

                                  15          The Court therefore concludes this factor is neutral.

                                  16          2.      Low Probability Federal Circuit Decision Will Simplify the Case.

                                  17          A court’s consideration of the appropriateness of a stay is necessarily different (i) before an

                                  18   IPR has been instituted or completed and (ii) during the pendency of an appeal of an IPR. The

                                  19   purpose of an IPR is, where possible, to shift disputes about patent validity from the courts to an

                                  20   expert agency and to “facilitate the removal of patents that were improvidently granted.” In re

                                  21   Cuozzo Speed Techs., LLC, 793 F.3d 1268, 1285 (Fed. Cir. 2015) (citations omitted), aff'd sub

                                  22   nom. Cuozzo Speed Techs., LLC v. Lee, 136 S. Ct. 2131 (2016). According to the PTAB, “an inter

                                  23   partes review is neither a patent examination nor a patent reexamination, but is a trial,

                                  24   adjudicatory in nature which constitutes litigation.” Id. at 1289 (citations and quotations omitted).

                                  25   Staying a case until an IPR FWD is issued is often desirable because of the likelihood that this

                                  26   “expert panel” will bring its wisdom to bear on often highly technical and idiosyncratic issues.

                                  27   Accordingly, by the time the Federal Circuit reviews an appeal of a FWD, the patent claims at

                                  28   issue have undergone an adversarial process concerning their validity. In other words, all things
                                                                                          3
                                           Case
                                            Case5:16-cv-03260-BLF
                                                 4:16-cv-06824-JSWDocument
                                                                   Document394-4
                                                                             49 Filed
                                                                                 Filed11/07/18
                                                                                       12/19/18 Page
                                                                                                 Page45ofof67




                                   1   being equal, the prospect for simplification of patent matters in a case wanes greatly after the

                                   2   PTAB has issued its FWD.

                                   3           Here, the PTAB’s expert review has already streamlined the issues in this case by ruling

                                   4   that the claims of the patent were novel and nonobvious.2 (Dkt. No. 42-2 at p. 36.) Further, the

                                   5   likelihood of the Federal Circuit’s overturning the PTAB’s IPR decision is approximately one in

                                   6   ten. (Dkt. No. 42-4). Moreover, it is far from certain that the Federal Circuit will issue anything

                                   7   more expansive than a one-line, summary affirmance. (Dkt. No. 46-2); Personal Audio, LLC v.

                                   8   Google, Inc., 230 F. Supp. 3d 623, 629 n.3 (E.D. Tex. 2017). eBay’s hope that the Federal Circuit

                                   9   will issue additional claim construction3 is speculative: “Waiting for the possibility” of additional

                                  10   claim construction guidance “does not justify an indeterminate stay.” Id. at 629.

                                  11           The case for simplification now is quite different than it was when eBay originally applied

                                  12   for a stay: “now the best data point we have from the PTAB suggests that these claims will
Northern District of California
 United States District Court




                                  13   survive.” See Elm 3DS Innovations, LLC v. Samsung Elecs. Co., No. 14-cv-1430-LPS-CJB, 2018

                                  14   WL 1061370, at *2 (D. Del. Feb. 26, 2018); see also Smart Modular, 2016 WL 5159524, at *2-4

                                  15   (lifting stay during appeal of reexamination decision that affirmed seven claims). Again, in the

                                  16   unlikely event the Federal Circuit provides additional guidance, this Court can adjust the scope of

                                  17   the litigation appropriately.

                                  18           This factor tilts in favor of lifting the stay.

                                  19           3.      Additional Delay Would Prejudice MasterObjects.

                                  20           All stays involve a delay: this, without more, does not constitute prejudice. PersonalWeb

                                  21   Techs., LLC v. Facebook, Inc., No. 15-cv-1356-EJD, 2014 WL 116340, at *5 (N.D. Cal. Jan. 13,

                                  22   2014). In its Order imposing the stay, the Court observed that waiting for the results of an IPR

                                  23

                                  24
                                       2
                                         The PTAB’s ruling did not affirm the validity of the identified claims of the patent. Rather, the
                                  25   ruling stated that the claims were novel and were nonobvious. PTAB did not consider, for
                                       example, challenges to whether the claims described patentable subject matter under 35 U.S.C. §
                                  26   101. In other words, the PTAB’s ruling indicates that the claims under IPR were not invalid due
                                  27   to anticipation and obviousness.
                                       3
                                  28     The PTAB opined that the term “usability” did not require express construction. (Dkt. No. 42-2
                                       at p. 11.)
                                                                                       4
                                           Case
                                            Case5:16-cv-03260-BLF
                                                 4:16-cv-06824-JSWDocument
                                                                   Document394-4
                                                                             49 Filed
                                                                                 Filed11/07/18
                                                                                       12/19/18 Page
                                                                                                 Page56ofof67




                                   1   would not prejudice MasterObjects because such a stay would not impose an unfair tactical

                                   2   advantage on eBay. (Dkt. No. 36 at p. 6.) At that time, however, the parties and the Court

                                   3   contemplated a stay only until the PTAB resolved the IPR eBay sought. (See id. at p. 2

                                   4   (“Defendant argues that the relevant factors favor a stay until the later of (1) the PTAB’s denial of

                                   5   its IPR petition, or (2) the PTAB’s final decision on any instituted IPR.”) and p. 6 (“[T]he Court

                                   6   . . . therefore grants Defendant’s motion for a stay pending inter partes review.”).) As PTAB must

                                   7   complete IPR by a statutorily-imposed deadline, the stay the Court imposed on May 5, 2017 had a

                                   8   natural endpoint. See Acqis, LLC v. EMC Corp., No. 14-cv-13560, 2016 WL 4250245, at *2 (D.

                                   9   Mass. Aug. 10, 2016). The Federal Circuit, however, has no such deadline.

                                  10           Indeed, statistics demonstrate that the median time for disposition of cases submitted to the

                                  11   Federal Circuit is approximately one year. (Dkt. No. 42-2)4; see, e.g., Puget BioVentures, LLC v.

                                  12   DePuy Orthopaedics, Inc., No. 10-cv-463-JD-MGG, 2017 WL 3495595, at *4 (N.D. Ind. Aug. 14,
Northern District of California
 United States District Court




                                  13   2017) (stays pending appeal can last several years). An additional year or more “is a long time to

                                  14   be asked to continue to wait,” particularly where the additional delay is pegged to a relatively low

                                  15   likelihood that the Federal Circuit will overturn the PTAB’s FWD or provide additional claim

                                  16   construction. See Elm, 2018 WL 1061370, at *2; see also Personal Audio, 230 F. Supp. 3d at 627

                                  17   (indeterminate delay can be unfairly prejudicial).

                                  18           MasterObjects has further argued that a delay of resolution in this case impairs its ability to

                                  19   license its intellectual property. eBay argues that that the appeal to the Federal Circuit, regardless

                                  20   of whether the Court extends the stay, will “cloud” MasterObjects’ patent. eBay points to

                                  21   Realtime Data, LLC v. Silver Peak Sys., Inc. for the proposition that lifting a stay does not dispel

                                  22   difficulties licensing a patent where ongoing appeals to the Federal Circuit contest the validity of

                                  23   those same patents. No. 17-cv-2373-PJH, 2018 WL 3744223, at *2 (N.D. Cal. Aug. 7, 2018).

                                  24           Yet, as MasterObjects points out, Realtime is distinguishable. In that case, the IPRs that

                                  25   catalyzed the stay yielded a mixed result, driving both parties to the IPR to appeal. Id. at *1-2.

                                  26

                                  27   4
                                         District courts commonly use reversal statistics at the Federal Circuit when determining whether
                                  28   a stay is appropriate. See, e.g., Pers. Audio LLC v. Google, Inc., 230 F. Supp. 3d 623, 629 9E.D.
                                       Tex. 2017).
                                                                                         5
                                         Case
                                          Case5:16-cv-03260-BLF
                                               4:16-cv-06824-JSWDocument
                                                                 Document394-4
                                                                           49 Filed
                                                                               Filed11/07/18
                                                                                     12/19/18 Page
                                                                                               Page67ofof67




                                   1   Further, while the IPRs were on appeal, non-parties filed additional IPRs implicating the patents-

                                   2   in-suit. Id. at *1. At the time the court extended the stay, then, new IPRs were still before the

                                   3   PTAB and awaiting an initial determination. Id. at *1-2. Moreover, the IPR deemed some patents

                                   4   invalid. Id. at *2. Lifting the stay with the understanding that a ruling of invalidity could be

                                   5   reversed was worrisome to the court because it risked duplication of efforts and inefficiencies of

                                   6   scale if the unpatentable patents were later deemed patentable. Id. The facts leading the court to

                                   7   continue the stay, in other words, were far more complicated than the facts at issue in this case.

                                   8          Here, there is one IPR at issue; the IPR resulted in a ruling confirming that all claims on

                                   9   review were novel and nonobvious; only eBay contests the results of the IPR; and the PTAB

                                  10   invalidated no claims. The Court agrees with MasterObjects that the clouded title here is a

                                  11   different, simpler variety than that of the intellectual property at issue in Realtime. Accordingly,

                                  12   allowing this case to proceed, even with the ongoing Federal Circuit appeal, decreases the
Northern District of California
 United States District Court




                                  13   likelihood of prolonged uncertainty with respect to the patent at issue. Under these facts, a delay

                                  14   pegged to the “mere possibility” that Federal Circuit will overturn the PTAB’s FWD (or affirm

                                  15   and provide additional claim construction) does not outweigh the prejudice to MasterObjects

                                  16   inherent in an additional delay of the proceedings. See Zoll Med. Corp. v. Respironics, Inc., No.

                                  17   12-cv-1778-LPS, 2015 WL 4126741, at *1 (D. Del. July 8, 2015).

                                  18          This factor tilts in favor of lifting the stay.

                                  19                                               CONCLUSION

                                  20          For all the reasons discussed above, this Court grants MasterObjects’s motion to lift the

                                  21   stay. If eBay wishes to re-notice its motion to dismiss, it may do so by December 7, 2018.

                                  22          IT IS SO ORDERED.

                                  23   Dated: November 7, 2018

                                  24                                                      ______________________________________
                                                                                          JEFFREY S. WHITE
                                  25                                                      United States District Judge
                                  26

                                  27

                                  28
                                                                                            6
